Name: 88/15/EEC: Commission Decision of 17 December 1987 amending Decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  cooperation policy;  non-governmental organisations
 Date Published: 1988-01-13

 Avis juridique important|31988D001588/15/EEC: Commission Decision of 17 December 1987 amending Decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic) Official Journal L 009 , 13/01/1988 P. 0011 - 0011COMMISSION DECISION of 17 December 1987 amending Decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic) (88/15/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 3154/85 (2) lays down detailed rules for the administrative application of the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85; Whereas exports to non-member countries carried out in the context of the food-aid operations referred to in Article 21(2) of Regulation (EEC) No 3154/85 should be exempted from monetary compensatory amounts where such exports are carried out by humanitarian organizations and approved in accordance with Community procedure; Whereas a number of humanitarian organizations were approved by Commission Decision 86/77/EEC (3); whereas other organizations may be regarded as humanitarian organizations on the basis of their approval pursuant to national legislative provisions; whereas 'The Assemblies of God Property Trust' may be regarded as such an organization; Whereas the measures provided for in this Decision are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 The humanitarian organization 'Assemblies of God Property Trust' is added to the Annex of Decision 86/77/EEC, with effect from 21 October 1987. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 17 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 310, 21. 11. 1985, p. 9. (3) OJ No L 76, 21. 3. 1986, p. 54.